299 F.2d 574
Ann BRANNAN and Jack Brannanv.BALTIMORE & PITTSBURGH MOTOR EXPRESS COMPANY, Appellant.
No. 13748.
No. 13749.
United States Court of Appeals Third Circuit.
Argued March 5, 1962.
Decided March 15, 1962.

Appeals from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, J.
Harold R. Schmidt, Pittsburgh, Pa. (Raymond G. Hasley, Rose, Houston, Cooper & Schmidt, Pittsburgh, Pa., on the brief), for appellant.
Bruce R. Martin, Pittsburgh, Pa. (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellees.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This personal injury case was tried to a jury in the District Court solely on the question of damages, liability having been admitted. The jury awarded plaintiff, Jack Brannan, $39,368.71 and his wife, Ann Brannan, $4000.00. Judgment was entered on these verdicts and the defendant has appealed.


2
Appellant urges that because of a number of allegedly prejudicial occurrences at the trial, to several of which no exception was taken, and because the verdict, viewed in the light of all of the evidence, was rather large, it was reversible error for the District Court to deny a new trial. On the entire record we are satisfied that the denial of a new trial was a permissible exercise of judgment and discretion on the part of the trial court.


3
The judgment will be affirmed.